Hurt, Judge.
This is a conviction for the theft of cattle.
The prosecutor’s brand was recorded in the clerk’s office of Wilbarger county, on the tenth day of March, 1886. This was after the theft and after the indictment was filed. The range of the prosecutor’s cattle, consisting of about fifty thousand head, was in Wichita, Wilbarger, and Baylor counties. To the introduction of a certified copy of the record the appellant objected, because not recorded before the theft. This proposition is decided against appellant in Priesmuth v. The State, 1 Texas Court of Appeals, 480, and Spinks v. The State, 8 Texas Court of Appeals, 125.
Viewed m the light of the evidence adduced on the trial, there was no error in overruling the application for a .continuance. The facts expected to be proved by the absent witness are not probably true, and we do not think it at allj^probable that if Smith had been present and had sworn to. these facts that the *184result would have been different. The jury would, we think, have convicted defendant notwithstanding these facts.
Opinion delivered April 22, 1886.
We find no error in the record, and the judgment is affirmed.

Affirmed.